      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 1 of 8



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ MOTION FOR
           v.                                      AN ORDER TO SHOW CAUSE
21
     Wyo Tech Investment Group, LLC, CWT           Oral Argument Requested
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,

24                         Defendants.
25
26   And related claims.

27
28
       Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 2 of 8



 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3
     ARGUMENT........................................................................................................................ 1
 4   CONCLUSION .................................................................................................................... 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    -i-
      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 3 of 8



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) move the Court for entry of an order
 3
     to show cause why nonparties Wilenchik & Bartness, P.C. (“Wilenchik”) and Beus
 4
     Gilbert PLLC (“Beus Gilbert”)—counsel for Defendant Wyo Tech Investment Group,
 5
 6   LLC—should not be held in contempt for their failure to produce the documents requested

 7   in the CWT Parties’ February 11, 2019 subpoenas in accordance with this Court’s April 9,

 8   2019 order (Dkt. No. 119). This motion is supported by the following memorandum of
 9   points and authorities and the Declaration of Joshua Wurtzel.
10                   MEMORANDUM OF POINTS AND AUTHORITIES
11                                          ARGUMENT
12
            On February 11, 2019, the CWT Parties served Wilenchik and Beus Gilbert with
13
     identical subpoenas seeking documents sufficient to show all payments—including date,
14
     amount, and source account—made to Wilenchik and Beus Gilbert by Wyo Tech and
15
     Inductance Energy Corporation (another Danzik-related entity formed using Wyo Tech
16
     money), as well as documents sufficient to show the clients on whose behalf and matters
17
     for which these payments were made. Dkt. No. 101 at 7-16; Wurtzel Decl. ¶ 2, Exs. A-C.
18
19          Wilenchik objected to this subpoena on relevance grounds, and as this Court

20   knows, on February 25, 2019, the CWT Parties and Wilenchik submitted a joint letter

21   requesting a hearing to resolve this dispute. Dkt. No. 101. In this joint letter, the CWT
22   Parties argued that both Wilenchik and Beus Gilbert should be ordered to produce
23   documents in accordance with the subpoena. Id. at 2.
24          On February 27, 2019, this Court held a phone hearing on this issue, and took the
25
     CWT Parties’ motion under advisement. Dkt. No. 103. And on March 5, 2019, this Court
26
     ordered the parties to submit supplemental briefs regarding three legal issues that this
27
     Court held were critical to this discovery dispute and which were “intertwined with
28
      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 4 of 8



 1
     broader unresolved issues in the case.” Dkt. No. 109 at 1.
 2
            On March 25, 2019, the parties submitted supplemental briefing regarding these
 3
     three issues. Dkt. Nos. 113-14. On April 8, 2019, this Court heard oral argument on,
 4
     among other things, these three issues. Dkt. No. 118. And at the end of this oral argument,
 5
 6   this Court asked Wilenchik, “If I end up ruling against you and agreeing to enforce the

 7   subpoenas, will two weeks be enough to comply?”—to which the attorney arguing this

 8   motion for Wilenchik stated: “As I stated earlier, Mr. Wilenchik, the partner, is returning
 9   on Thursday. If two-and-a-half weeks or pushing back to the end of the third week, I think
10   that would be better, because he’s been gone for the better part of a month now and
11   there’s 1,000 things on the partner’s desk that are going to have to be dealt
12
     with. . . . That’s if you see it in your wisdom to do that, then three weeks would be
13
     preferable.” Wurtzel Decl. Ex. D at 41:19-42:5.
14
            On April 9, 2019, this Court ruled for the CWT Parties on the three issues that were
15
     the subject of the supplemental briefing, overruled Wilenchik’s and Beus Gilbert’s
16
     objections to the subpoenas served on them, and ordered Wilenchik and Beus Gilbert to
17
     “produce the documents requested by the subpoenas by April 26, 2019.” Dkt. No. 119 at
18
19   19.

20          Despite this order and Wilenchik’s agreement to comply with an order to produce

21   these documents by this deadline, Wilenchik and Beus Gilbert have failed to produce any
22   documents in response to the subpoenas. Wurtzel Decl. ¶ 5. Nor have they asked for
23   additional time to do so. Id. Thus, Wilenchik and Beus Gilbert have deliberately and
24   without excuse failed to comply with this Court’s April 9 order.
25
            Civil contempt “‘consists of a party’s disobedience to a specific and definite court
26
     order by failure to take all reasonable steps within the party’s power to comply.” Inst. of
27
     Cetacean Research v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir.
28

                                                  -2-
      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 5 of 8



 1
     2014) (citation omitted). Indeed, civil contempt is “‘characterized by the court’s desire to
 2
     compel obedience to a court order or to compensate the contemnor’s adversary for the
 3
     injuries which result from the noncompliance.’” United States v. Bright, 596 F.3d 683,
 4
     695-96 (9th Cir. 2010) (citation omitted).
 5
 6          The party alleging civil contempt must show that the alleged contemnor violated

 7   the court’s order by clear and convincing evidence. Inst. of Cetacean Research, 774 F.3d

 8   at 945. And “[g]iven the remedial purpose of the sanction, a finding of contempt must be
 9   accompanied by conditions by which contempt may be purged, spelled out in either the
10   original order or the contempt order.” Bright, 596 F.3d at 696. And “although the district
11   court generally must impose the minimum sanction necessary to secure compliance, the
12
     district court retains discretion to establish appropriate sanctions.” Id. (citation omitted).
13
            Further, this Court may hold a nonparty in contempt for failure, without “adequate
14
     excuse,” to obey a subpoena or an order related to it. Fed. R. Civ. P. 45(g). See Sali v.
15
     Corona Reg’l Med. Ctr., 884 F.3d 1218, 1224 (9th Cir. 2018) (court may hold deponent in
16
     contempt under Rule 45(g) for “fail[ure] without adequate excuse to obey the subpoena or
17
     an order related to it”) (citation omitted).
18
19          Here, there is no dispute that Wilenchik and Beus Gilbert were served with the

20   subpoenas. See Wurtzel Decl. Exs. B, C. And Wilenchik and Beus Gilbert both

21   participated in extensive briefing before this Court concerning the subpoenas—making
22   clear that they knew about these subpoenas and their obligations to respond if the Court
23   overruled their objections. See Dkt. Nos. 101, 113. And Wilenchik and Beus Gilbert
24   represented that they could comply with the subpoenas within two and a half weeks, if this
25
     Court ordered them to. Wurtzel Decl. Ex. D at 41:19-42:5.
26
            As this Court knows, on April 9, this Court ordered Wilenchik and Beus Gilbert to
27
     produce the documents requested by the subpoenas by April 26—which was two and a
28

                                                    -3-
      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 6 of 8



 1
     half weeks later. Dkt. No. 119. And Wilenchik and Beus Gilbert indisputably got notice of
 2
     this order, since they are both registered on ECF as counsel of record for Wyo Tech in this
 3
     case. But as explained above, Wilenchik and Beus Gilbert have not produced any
 4
     documents in response to the subpoenas. Wurtzel Decl. ¶ 5.
 5
 6          Wilenchik and Beus Gilbert have no excuse for their failure to produce the

 7   documents requested by the subpoenas by April 26—and certainly no excuse for their

 8   failure to produce these documents since then. To the contrary, Wilenchik’s and Beus
 9   Gilbert’s failure to produce these documents is in deliberate disobedience of this Court’s
10   April 9 order. And given Wilenchik’s and Beus Gilbert’s complete disregard of this
11   Court’s order, this Court should hold Wilenchik and Beus Gilbert in civil contempt, order
12
     them to pay the CWT Parties’ legal fees incurred in making this motion, and further order
13
     them to pay the CWT Parties $500 per day from April 27 through the date they fully
14
     comply with this Court’s April 9 order by producing all documents requested by the
15
     subpoenas. See Bright, 596 F.3d at 696 (upholding $500 daily fine and payment of party’s
16
     costs as contempt sanction).
17
                                          CONCLUSION
18
19          This Court should issue an order to show cause why Wilenchik and Beus Gilbert

20   should not be held in civil contempt, ordered to pay the CWT Parties’ legal fees incurred

21   in making this motion, and further ordered to pay the CWT Parties $500 per day from
22   April 27 through the date they fully comply with this Court’s April 9 order by producing
23   all documents requested by the subpoenas.
24
25
26
27
28

                                                 -4-
      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 7 of 8



 1   Dated: May 13, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:     /s/ Henk Taylor (016321)
                                               J. Henk Taylor (016321)
 7
                                               3200 N. Central Ave., Suite 1600
 8                                             Phoenix, Arizona 85012
                                               Telephone: (602) 280-1000
 9                                             Facsimile: (602) 265-1495
10                                             E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                               Jeffrey M. Eilender (admitted pro hac
13                                                vice)
                                               Bradley J. Nash (admitted pro hac vice)
14                                             Joshua Wurtzel (admitted pro hac vice)
15                                             26 Broadway
                                               New York, New York 10004
16                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
17
                                               E-Mail: jeilender@schlamstone.com
18                                             E-Mail: bnash@schlamstone.com
                                               E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                         -5-
      Case 2:17-cv-04140-DWL Document 131 Filed 05/13/19 Page 8 of 8



 1   ORIGINAL e-filed and COPIES
     e-mailed this 13th day of May
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   WILENCHIK & BARTNESS P.C.
 5   2810 North Third Street
     Phoenix, AZ 85004
 6   E-Mail: diw@wb-law.com
 7   Leo R. Beus
 8   BEUS GILBERT PLLC
     701 North 44th Street
 9   Phoenix, AZ 85008
     E-Mail: lbeus@beusgilbert.com
10
     Attorneys for Wyo Tech Investment
11
     Group, LLC
12
13   /s/ Henk Taylor
14   J. Henk Taylor

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -6-
